Mr. Chief Justice QuiñoNes,
after making the foregoing statement of facts, delivered the opinion of the court.
We accept the findings of fact and conclusions of law contained in the judgment appealed from.
In view of the provisions of article 395 of the Mortgage Law in force, we adjudge that we should affirm and do affirm the judgment above quoted, with costs against the appellant.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing in this case.